Name: Commission Regulation (EEC) No 980/91 of 22 April 1991 amending Regulation (EEC) No 787/91 and derogating from Regulation (EEC) No 2729/81 as regards the issue of export licences for milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 23. 4. 91 Official Journal of the European Communities No L 102/ 13 COMMISSION REGULATION (EEC) No 980/91 of 22 April 1991 amending Regulation (EEC) No 787/91 and derogating from Regulation (EEC) No 2729/81 as regards the issue of export licences for milk and milk products acceptance of old licence applications lodged before 29 March 1991 on application from the parties concerned within a certain time limit ; whereas a derogation should accordingly be provided for from Article 10 ( 1 ) of Regula ­ tion (EEC) No 2729/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 787/91 : 'Notwithstanding Article 10 ( 1 ) of Regulation (EEC) No 2729/81 , licences relating to old applications lodged before 29 March 1991 may be issued on appli ­ cation from the parties concerned submitted before 1 May 1991 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European - Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Articles 13 (3) and 17 (4) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas, by Regulation (EEC) No 787/91 (*), the Commission suspended the advance fixing of export refunds on milk products covered by CN code 0405 00 for the period 29 March to 2 April 1991 ; whereas that decision results, pursuant to Article 10 ( 1 ) of Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (6), as last amended by Regulation (EEC) No 376/91 Q, in the rejec ­ tion of licence applications pending which should have been issued from 29 March until 2 April 1991 ; whereas, however, with hindsight, the market situation permits the It shall apply from 29 March 1991 . \ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 362, 27 . 12. 1990, p. 5 . 0 OJ No L 155, 3. 7. 1968, p. 1 . (4) OJ No L 119, 8 . 5. 1986, p. 36. 0 OJ No L 81 , 28. 3 . 1991 , p. 103 . (6) OJ No L 272, 26. 9 . 1981 , p. 19 . 0 OJ No L 43, 16. 2. 1991 , p. 36.